Title: Thomas Jefferson to Albert Gallatin, 16 October 1815
From: Jefferson, Thomas
To: Gallatin, Albert


          
            
              Dear Sir
              Monticello Oct. 16. 15.
            
            A long absence from home must apologize for my so late acknolegement of your welcome favor of Sep. 6. our storm of the 4th of that month gave me great uneasiness for you; for I was certain you must be on the coast, and your actual arrival was unknown to me. it was such a wind as I have not witnessed since the year 1769. it did however little damage with us, only prostrating our corn, and tearing tobacco, without essential injury to either. it could have been nothing compared with that of the 23d on the coast of N. England, of which we had not a breath, but on the contrary, fine, fair weather. is this the judgment of god between us?I congratulate you sincerely on your safe return to your own country, and, without knowing your own wishes, mine are that you would never leave it again. I know you would be useful to us at Paris: and so you would any where; but no where so useful as here. we are undone, my dear Sir, if this banking mania be not suppressed. aut Carthago, aut Roma delenda est. the war, had it proceeded, would have upset our government: and a new one, whenever tried, will do it. and so it must be while our money, the nerve of war, is much or little, real, or imaginary, as our bitterest enemies chuse to make it. put down the banks, and if this country could not be carried thro’ the longest war against her most powerful enemy, without ever knowing the want of a dollar, without dependance on the traitorous classes of her citizens, without bearing hard on the resources of the people, or loading the public with an indefinite burthen of debt, I know nothing of my countrymen. not by any novel project, not by any charlatanerie, but by ordinary and well experienced means; by the total prohibition of all private paper at all times, by reasonable taxes in war aided by the necessary emissions of public paper of circulating size, this bottomed on special taxes, redeemable annually as they this special tax comes in, & finally within a moderate period. even with the flood of private paper by which we were deluged, would the treasury have ventured it’s credit in bills of circulating size, as of 5. or 10.D. Etc. they would have been greedily recieved by the people in preference to bank paper. but unhappily the towns of America were considered as the nation of America, the dispositions of the inhabitants of the former as those of the latter, and the treasury for want of confidence in the country delivered itself bound hand and foot to bold and bankrupt adventurers & pretenders to be money holders, whom it could have crushed at any moment. even the late half-bold, half-timid threat of the treasury shewed at once that these  jugglers were at the feet of the government. for it never was, and is not, any confidence in their frothy bubbles, but the want of all other medium, which induced, or now induces the country people to take their paper. and at this moment, when nothing else is to be had, no man will recieve it but to pass it away instantly; none for distant purposes. we are now without any common measure of the value of property, and private fortunes are up or down at the will of the worst of our citizens. yet there is no hope of relief from  the  legislatures who have immediate controul over this subject. as little seems to be known of the principles of political economy as if nothing had ever been written or practised on the subject, or as was known in old times, when the Jews had their rulers under the hammer. it is an evil therefore which we must make up our minds to meet and to endure as those of hurricanes, earthquakes and other casualties. let us turn over therefore another leaf.
            I grieve for France: altho’ it cannot be denied that by the afflictions with which she so wantonly and wickedly overwhelmed other nations, she has merited severe reprisals. for it is no excuse to lay these enormities on the wretch who led to them, and who has been the author of more misery & suffering to the world than any being who ever lived before him. after destroying the liberties of his country, he has exhausted all it’s resources, physical and moral, to indulge his own maniac ambition, his own tyrannical and overbearing spirit. his sufferings cannot be too great. but theirs I sincerely deplore. and what is to be their term? the will of the allies? there is no more moderation, forbearance, or even honesty in theirs than in that of Bonaparte. they have proved that their object, like his, is plunder. they, like him, are shuffling nations together, or into their own hands, as if all were right which they feel a power to do. in the exhausted state in which Bonaparte has left France I see no period to her sufferings until this combination of robbers fall together by the ears. the French may then rise up and chuse their side. and I trust they will finally establish for themselves a government of rational and well tempered liberty. so much science cannot be lost; so much light shed over them can never fail to produce to them some good, in the end. till then we may f ourselves fervently pray, with the liturgy a little parodied, ‘give peace till that time, oh lord, because there is none other that will fight for us but only they, oh God.’—it is rare that I indulge myself in these political effusions: but your former and latter relations with both subjects have associated you with them in my mind, and led me beyond the limits of attention I ordinarily give to them. whether you go, or stay with us, you have always the prayers of your’s affectionately
            Th: Jefferson
          
          
            P.S. the two letters you inclosed me were from Warden & De Lormerie, and neither from La Fayette as you supposed.
          
        